Citation Nr: 1122788	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  09-32 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for residuals of a cold injury, right hand.

2. Entitlement to an evaluation in excess of 20 percent for residuals of a cold injury, left hand.

3. Entitlement to an evaluation in excess of 30 percent for residuals of a cold injury, right foot.

4. Entitlement to an evaluation in excess of 30 percent for residuals of a cold injury, left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to April 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey that denied an evaluation in excess of 20 percent for residuals of a cold injury of the right and left hands, and granted an increased evaluation for residuals of a cold injury of the right and left feet from 20 percent to 30 percent, the maximum evaluation under 38 C.F.R. §4.104, Diagnostic Code 7122.  

In September 2010, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge at the RO in Newark, New Jersey; a transcript of that hearing is associated with the claims file.  From the date of the hearing, the record was held open for 30 days in order to allow for the submission of additional evidence for consideration.  Additional evidence was submitted in October 2010, accompanied by a waiver of initial RO consideration.  This evidence will be considered by the Board in adjudicating the appeal.  See 38 C.F.R. § 20.1304 (2010).




FINDINGS OF FACT

1. The Veteran's residuals of a cold injury, right hand, have been manifested by pain, numbness, tingling, cold sensitivity, and questionable locally impaired sensation but without objective medical findings of tissue loss, nail abnormalities, color changes, hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).

2. The Veteran's residuals of a cold injury, left hand, have been manifested by pain, numbness, tingling, cold sensitivity, and questionable locally impaired sensation but without objective medical findings of tissue loss, nail abnormalities, color changes, hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).

3. The Veteran's residuals of a cold weather injury, right foot, have been manifested by pain, numbness, cold sensitivity, hair loss, and locally impaired sensation.  It is assigned a 30 percent rating, the maximum rating available under Diagnostic Code 7122, and there are no exceptional circumstances.

4. The Veteran's residuals of a cold weather injury, left foot, have been manifested by pain, numbness, cold sensitivity, hair loss, and locally impaired sensation.  It is assigned a 30 percent rating, the maximum rating available under Diagnostic Code 7122, and there are no exceptional circumstances.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for residuals of a cold injury, right hand, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2010).

2. The criteria for a rating in excess of 20 percent for residuals of a cold injury, left hand, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2010).

3. The Veteran's residuals of a cold injury, right foot, are expressly contemplated by the rating schedule and have not been shown to present an exceptional disability picture that renders the rating schedule inadequate.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.104, Diagnostic Code 7122 (2010).

4. The Veteran's residuals of a cold injury, left foot, are expressly contemplated by the rating schedule and have not been shown to present an exceptional disability picture that renders the rating schedule inadequate.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.104, Diagnostic Code 7122 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on the claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a January 2008 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for increased disability ratings, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice further provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be veteran specific).  The Veteran was also advised of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post service treatment records, VA examination reports, an October 2010 statement from private physician, Dr. B.E., M.D., lay evidence, and testimony.    

In February 2008, the Veteran was afforded a VA Cold Injury Protocol examination, a VA Neurological examination, and additional electromyography (EMG) testing.  In June 2009, the Veteran was afforded a further VA Cold Injury Artery and Veins examination.  Despite the Veteran's assertions to the contrary, as explained below, the Board finds the February 2008 and June 2009 VA examinations were adequate to allow proper adjudication of the issues on appeal.  Specifically, although the claims file was not available for review at those examinations, the examiners reviewed the Veteran's electronic medical chart and reported history, recorded all findings considered relevant under the applicable law and regulations, and considered the history of the disabilities.  

As discussed above, the VCAA provisions have been considered and satisfied.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Legal Criteria - Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

The Veteran's residuals of a cold injury of the hands and feet have been rated under 38 C.F.R. § 4.104, Diagnostic Code 7122.  Under that diagnostic code, a 20 percent evaluation is warranted when cold injury residuals are manifested by arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A 30 percent evaluation is warranted when cold injury residuals are manifested by arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  In addition, Note (1) to Diagnostic Code 7122 provides that amputations of fingers or toes and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be evaluated under other diagnostic codes.  It further provides that other disabilities that are diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., are to be separately evaluated unless they are used to support an evaluation under Diagnostic Code 7122.  Note (2) to Diagnostic Code 7122 provides that each affected part (e.g., hand, foot, ear, nose) is to be evaluated separately and the ratings are to be combined in accordance with 38 C.F.R. §§ 4.25 and 4.26.  38 C.F.R. § 4.104.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background

Historically, service connection was awarded for residuals of cold injuries of the right and left feet by a November 2002 rating decision.  Service connection was awarded for residuals of cold injuries of the right and left hands by an October 2003 rating decision.  The current appeal stems from a November 2007 claim for increased disability ratings for residuals of cold injuries to each the right and left hands and the right and left feet.  Specifically, the Veteran contends that he is entitled to disability ratings in excess of 20 percent for residuals of cold injuries to each his right and left hands and to disability ratings in excess of 30 percent for residuals of a cold injuries to each his right and left feet.

In February 2008, the Veteran was afforded a VA Cold Injury Protocol Examination.  On that occasion, the Veteran complained of constant throbbing pain and cold sensitivity of his hands and feet.  Physical examination of the hands showed normal skin color and no evidence of a fungal infection, swelling, atrophy, scars, or ulcerations.  The Veteran's hands were cool to touch, skin surfaces were dry, texture was coarse, and there was normal hair growth bilaterally.  The joints were intact.  Physical examination of the feet showed normal skin color and no evidence of a fungal infection, swelling, atrophy, scars, or ulcerations.  The Veteran's feet were cool to touch, texture was smooth, and surfaces were dry.  However, lack of hair growth on the feet was noted.  The joints were grossly intact.  Cranial nerves II-XII were grossly non-focal.  

An associated February 2008 neurological examination of the hands and feet showed motor strength was 5/5 throughout with normal bulk and tone.  Deep tendon reflexes were 2+ symmetrically throughout the upper and lower extremities.  The Veteran's gait was normal.  Upon sensory examination, subjective deceased pinprick and light touch sensation of the upper and lower extremities was noted.  The examiner noted that sensory findings were inconsistent at times.  Position sense, vibration sense, and proprioception were all intact.  The Veteran was diagnosed by history with peripheral neuropathy of the upper and lower extremities.  Due to subjective decreased pinprick and light touch sensation of the upper and lower extremities, electromyography (EMG) testing was ordered.

Prior to February 2008 EMG testing, the examiner noted complaints of episodic tingling, numbness, and throbbing in the hands and feet reportedly for the last 15 years since cold immersion injuries were sustained to the hands in feet during service.  The Veteran denied associated skin color change, neck pain, or low back pain.  A diagnosis by history of peripheral neuropathy of the lower extremities was noted.  Functionally, the Veteran was independent in his activities of daily life and in ambulation.  Upon physical examination, Spurling and Straight Leg Raise Tests were negative.  Motor strength in the bilateral upper extremities was 5/5 proximal and distal, except for finger flexors/abductors.  Strength of the intrinsic hands and left elbow flexors was 4+/5.  Questionable effort upon testing was noted.  Motor strength of the bilateral lower extremities was 5/5 proximal and distal.  Reflexes of the upper and lower extremities were 2+.  Sensory examination was normal symmetrically to light and touch.  The Veteran's gait was not antalgic or ataxic.  Upon motor nerve testing, the Compound Muscle Action Potentials (CMAP) obtained in the right medial, ulnar, tibial, and peroneal nerves revealed normal onset latencies, amplitudes, and conduction velocities.  Upon sensory nerve testing, the Sensory Nerve Action Potentials (SNAP) obtained in the right median, ulnar, and sural nerves revealed normal onset latencies, amplitudes, and conduction velocities.  In regards to the Hoffman reflex, the observed latency on the right was normal.  An EMG study examined selected muscles of the right upper and lower extremities.  The muscles examined revealed silence at rest with normal motor units and normal recruitment pattern.  A normal study was noted.  Atrophy was not present.  EMG testing did not show evidence of large fiber peripheral polyneuropathy or right cervical or lumbosacral radiculopathy.  

In April 2008, the Veteran submitted a statement in support of his claims whereby he voiced concerns regarding the February 2008 EMG testing.  He stated that testing was performed by a resident physician under the assistance and instruction of an attending physician.  He reported undergoing a series of tests.  He reported that the first series of testing was not very pleasant and it had both doctors very concerned.  For the second series of testing, the attending physician reportedly wrapped warm towels around the Veteran's hands for approximately 10 minutes and testing was repeated.  Due to the continued concern of both physicians, the Veteran was reportedly instructed to run his hands under warm water for approximately 5 to 8 minutes.  Immediately thereafter, the third and final round of repeat testing was performed which showed that the nerves in the hands were within normal limits.  The Veteran asserts that the artificial warming of his hands, which are normally always cold, flawed the reported results.

In May 2009, the Veteran submitted VA treatment records pertaining to residuals of cold weather injuries of the hands and feet dated from July 2003 to September 2006.  The Board notes that the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the relevant focus is on the evidence dated from November 2006 to the present.  Nevertheless, the Board has reviewed and considered the evidence which is significant for complaints of pain in May 2004 due to residuals of cold weather injuries of the hands and feet interfering with sleep.  In June 2004, x-ray images of the hands due to complaints of chronic pain in both hands status post cold injury did not show acute bony or soft tissue abnormalities.  In June 2004 the Veteran was referred to occupational therapy for complaints of progressive aching and cramping of the hands, tingling in the fingertips, intermittent edema, and a weak grip and pinch.  Upon evaluation, the Veteran was unable to make a complete fist with either hand.  Sterognosis was intact and hot/cold sensation was mildly impaired on the volar surface.  The right hand was worse than the left.  The Veteran reported that he was independent in his activities of daily living with some difficulty opening jars, tying shoelaces, and trimming his nails.  He was able to write legibly but he was not satisfied with it compared to "what it use to be."  Only two months later, in August 2004, an occupational therapy note showed that sensation and stereognosis of the hands were poor, dexterity was significantly impaired, and opposition was poor bilaterally.  The Veteran experienced great difficulty using his left hand and his right hand was said to be virtually nonfunctional due to poor range of motion and pain.  

In June 2009, the Veteran was afforded a Cold Injury Artery and Veins VA examination.  February 2008 examination reports were reviewed and noted along with a past diagnosis of peripheral neuropathy and complaints of numbness, tingling, pain, and discomfort.  There was no history of amputation.  The Veteran denied a history of coronary artery disease, skin cancer, and diabetes.  He reported smoking 1 pack of cigarettes per 2 weeks.  New complaints since the February 2008 examination were denied with the exceptions of pain, an inability to go outside during cold weather, and increased feelings of tingling and numbness.  The Veteran's gait, carriage, and posture were normal.  He was right hand dominant by history.  Physical examination of the hands showed both hands were cold to touch.  There was no evidence of a fungal infection of the fingernails, skin discoloration or breakdown, or nail or arthritic changes.  Radial pulses were palpable bilaterally.  Sensory changes were questionably present.  Upon physical examination of the feet, both feet were cold to touch.  There was no evidence of fungal infection of the toenails, plantar skin abnormalities or calluses, hair loss, skin breakdowns, ulcerations, edema, or arthritic changes.  Dorsalis pedis pulse was palpable bilaterally.  Sensory changes were present.  The Veteran's activities of daily living were not affected by the disabilities of his hands and feet.  

In September 2010, the Veteran testified at a Travel Board hearing at the RO.  He testified that his issue on appeal was the fact that his hands were rated differently than his feet.  Specifically, he testified to his belief that his residuals of cold injuries of his hands should be rated at least equal to residuals of cold injuries of his feet.  He testified that his hands and his feet are sensitive to the cold.  While he is able to wear socks and shoes on his feet, he is unable to wear gloves all the time.  He testified that due to weak hand strength and grip, he had to quit his position as a forklift operator "some time ago" and find new employment.  He testified that he worked full-time as a supervisor where he does not have to use his hands.  In regards to activities of daily life, he reported difficulties driving a car, an inability to write reports, use hand tools, tie his shoes, clip his own nails, play softball, or participate in other outdoor recreational activities with his daughter.  The Veteran testified that treatment such as physical therapy and the use of a Microsoft Putty Ball was unsuccessful.  In regards to the medical evidence of record, the Veteran reiterated his belief that the February 2008 VA neurological examination was inadequate or flawed due to the artificial warming of his hands.  

In October 2010, a letter was received from the Veteran's private family physician, Doctor B.E., M.D.  She noted the Veteran's report of cold injuries to the hands and feet during service.  She further noted EMG studies dated 2004 showed upper and lower extremity bilateral peripheral neuropathy in both tibial nerves.  She stated that the Veteran's symptoms include pain, numbness, and tingling in the hands and feet which get worse with cold weather.  A history of chronic low back pain, a herniated disc, and degenerative joint disease was also noted.  

Analysis

Increased Rating for Cold Injury Residuals of the Right and Left Hands

As stated previously, the Veteran's cold injury residuals of the right and left hands are currently rated as 20 percent disabling as to each hand under to 38 C.F.R. § 4.104, Diagnostic Code 7122.  

Under Diagnostic Code 7122, a 30 percent evaluation is warranted when arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following are present:  tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  

As outlined above, the evidence of record shows the presence of pain, numbness, cold sensitivity, and questionable locally impaired sensation of the hands.  However, the evidence does not show that the Veteran has two or more of the additional required symptoms of cold injury residuals of the right or left hand sufficient to warrant a 30 percent evaluation.  Specifically, the evidence does not show the presence of any of the following symptoms in either the right or left hand:  tissue loss, nail abnormalities, color changes, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).

The Board acknowledges that Veteran's assertion that the finding of a normal sensory examination of the hands on the February 2008 EMG testing was flawed.  However, even if locally impaired sensation of the hands is conceded, there continues to be no objective evidence of tissue loss, nail abnormalities, color changes of the skin, hyperhidrosis, or x-ray abnormalities.  Accordingly, a thorough review of the evidence does not reflect that Veteran's residuals of a cold injury of the left or right hand meet or nearly approximate the criteria for the next higher rating of 30 percent for either hand.  Consequently, the Board finds that a rating in excess of 20 percent for the right and left hands is not warranted at any time.

The Board acknowledges the VA treatment records dated June to August 2004 indicating the presence of a weak grip, poor sensation and stereognosis, significantly impaired dexterity, poor opposition bilaterally, great difficulty using the left hand, and the virtual non-functionality of the right hand due to poor range of motion and pain.  Significantly, however, the December 2004 nerve conduction and EMG testing report explicitly states that testing of the upper extremities was within normal limits.  Furthermore, the Board notes that VA treatment records dated from March to October 2005 show no complaints pertaining to residuals of a cold injury of the hands.  In fact, such records show that the Veteran repeatedly denied experiencing any pain other than intermittent low back pain.  Indeed, VA treatment records show that the Veteran requested gym access at his residential facility and frequently reported playing catch for recreation.  Moreover, in March 2005, the Veteran reported being physically able to work without restrictions or limitations.  In addition, the record does not show any treatment for residuals of cold injuries of the hands or feet at any time between October 2005 and the February 2008 VA examination.  In any event, because such treatment records are dated prior to November 2006 and do not appear to reflect the Veteran's current disability, the Board finds that such records are of little probative value in this appeal.  

The Board has considered whether a separate disability evaluation is warranted for other disabilities diagnosed as residual effects of cold injuries of the hands.  A letter dated in October 2010 from a private physician, B.E., M.D., references EMG studies in 2004 which showed upper and lower extremity peripheral neuropathy; however, such findings pre-date the current rating period.  Also, although the record documents the Veteran's self-reported a December 2004 diagnosis of upper extremity peripheral neuropathy, review of the December 2004 VA examination report shows testing of the upper extremities was within normal limits and there was no diagnosis of peripheral neuropathy of the upper extremities on that occasion.  Subsequent to the December 2004 VA examination, the only indication of peripheral neuropathy of the upper extremities are the Veteran's own self reports of such diagnosis.  However, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Similarly, the U.S. Court of Appeals for Veterans Claims has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because none of the aforementioned conditions apply in this case, the Board finds that the Veteran is not competent to provide a medical diagnosis of peripheral neuropathy.
Accordingly, the Board finds that there has never been a diagnosis of peripheral neuropathy of the upper extremities, and as such, a separate evaluation for peripheral neuropathy of the upper extremities is not warranted.

In regards to the inconsistent findings of record of decreased strength or weakness of the left and right hands, the Board notes that the February 2008 neurological examination report states that motor strength of the hands was normal on that occasion.  The Veteran has not alleged that the February 2008 VA Neurological Examination was inadequate or that the recorded findings were inaccurate.  Days later, due to inconsistent findings upon sensory examination of the hands at the February 2008 Neurological Examination, EMG testing was performed which did show decreased strength of the intrinsic hands and left elbow flexors.  Significantly, however, questionable effort was noted.  The June 2009 Cold Injury Artery and Veins VA examination did not note any findings pertaining to weakness of the left or right hands.  Accordingly, given the inconsistent findings upon physical examination of decreased strength of the hands, along with the Veteran's history of inconsistent statements regarding the presence and severity of symptomatology of the residuals of cold injuries of the right and left hands, the Board finds that an additional evaluations for weakness of the right and left hands are not warranted.  

Finally, the evidence does not show, nor has the Veteran alleged, amputation of his fingers, atrophy of the hands, squamous cell carcinoma at the site of the cold injuries of the hands, or scarring.  Accordingly, separate disability evaluations for such conditions are not warranted.

The Board concludes that the medical findings are of greater probative value than the Veteran's allegations regarding the severity of residuals of cold injuries to the right and left hands.  In weighing credibility, VA may consider interest, bias, inconsistent statements, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498, 511 (1995)  Accordingly, the Board finds that the preponderance of the evidence is against the claims for evaluations in excess of those currently assigned for residuals of cold injuries to the right and left hands and additional evaluations for peripheral neuropathy and weakness of the hands are not warranted.

In addition, the Board finds that these matters need not be remanded to have the RO refer the Veteran's claim to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of an extraschedular rating.  The Board notes the above determination is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities, and there is no showing that the Veteran's disabilities of the right or left hand reflect so exceptional or so unusual a disability picture as to warrant the assignment of a higher evaluation on an extraschedular basis.  See 38 C.F.R. § 3.321.  The Board observes that there is no showing the disabilities have resulted in marked interference with employment.  In fact, the Veteran explicitly testified at the September 2010 Travel Board hearing that his job is not affected by the reported inability to use his hands.  Furthermore, the record does not show that these disabilities have required any, let alone, frequent periods of hospitalization, or otherwise rendered impractical the application of the regular schedular standards.  Absent evidence of these factors, the criteria for submission for assignment of an extraschedular rating are not met.  Thus, a remand of these claims to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


Increased Rating for Cold Injury Residuals of the Right and Left Feet

In regards to the Veteran's cold injury residuals of the right and left feet, such disabilities are currently rated as 30 percent disabling as to each foot under to 38 C.F.R. § 4.104, Diagnostic Code 7122.  As previously stated, 30 percent is the highest schedular rating available under this diagnostic code.  

The Board has also considered whether additional evaluations are warranted under separate diagnostic codes for residuals of cold injuries of the left and right feet.  However, the Veteran has not alleged, nor does the evidence show amputations of the toes or complications such as squamous cell carcinoma at the site of the cold injuries of the feet.  Accordingly separate evaluations under associated diagnostic codes are not warranted.  

In regards to peripheral neuropathy, the Board acknowledges the December 2004 diagnosis of peripheral neuropathy of both tibial nerves of the lower extremities.  Also, a letter dated in October 2010 from a private physician, B.E., M.D., references EMG studies in 2004 which showed upper and lower extremity peripheral neuropathy.  However, such findings in 2004 pre-date the current rating period.  The EMG testing report of the lower extremities from February 2008 VA examination stated that upon EMG sensory and motor testing, there was no evidence of large fiber peripheral polyneuropathy.  Moreover, his gait was normal and he was independent in ambulation and his activities of daily life.  The Board notes that the Veteran has only alleged inadequacy of the February 2008 EMG testing insofar as it pertains to his hands, not his feet.  Accordingly, the Board does not find that an additional rating for peripheral neuropathy of the lower extremities is warranted.  

The Veteran claims that his level of functional impairment is more severe than is accounted for by application of the rating criteria set forth in 38 C.F.R. § 4.101, Diagnostic Code 7122, insofar as he seeks evaluations in excess of the maximum schedular ratings available for the residuals of cold injuries to his feet.  When either a claimant or the evidence of record suggests that a schedular rating may be inadequate, the Board must specifically adjudicate the issue of whether referral for an extraschedular rating is warranted.  See, e.g., Colayong v. West, 12 Vet. App. 524, 536 (1999).

Accordingly, the Board finds that these matters need not be remanded to have the RO refer the Veteran's claim to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of an extraschedular rating.  The Board notes the above determination is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities, and there is no showing that the Veteran's disabilities reflect so exceptional or so unusual a disability picture as to warrant the assignment of higher evaluations on an extraschedular basis.  See 38 C.F.R. § 3.321.  The Board observes that there is no showing the disabilities result in marked interference with employment.  The record does not show that these disabilities have required any, let alone, frequent periods of hospitalization, or otherwise rendered impractical the application of the regular schedular standards.  Absent evidence of these factors, the criteria for submission for assignment of extraschedular ratings are not met.  Thus, a remand of these claims to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER


Entitlement to an increased rating in excess of 20 percent for residuals of cold injury, right hand, is denied.

Entitlement to an increased rating in excess of 20 percent for residuals of cold injury, left hand, is denied.

Entitlement to an increased rating in excess of 30 percent for residuals of cold injury, right foot, is denied.

Entitlement to an increased rating in excess of 30 percent for residuals of cold injury, left foot, is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


